 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
     CHERI GODINA,                                    Case No. 5:18-cv-2641-RGK-KK
11
                       Plaintiff,                     Assigned to: The Hon. R. Gary
12                                                    Klausner
              v.
13                                                    [PROPOSED] JUDGMENT
   WELLS FARGO BANK, N.A., a
14 Delaware Corporation; and DOES 1
   through 100,
15
                       Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -1-
     SMRH:4825-6628-3950.1                       [PROPOSED] JUDGMENT
 1            After taking Defendant Wells Fargo Bank, N.A.’s (“Wells Fargo” or
 2   “Defendant”) Motion for Summary Judgment, or in the Alternative, Summary
 3   Adjudication under submission, on November 25, 2019, the Court granted Wells
 4   Fargo’s motion in its entirety based on its determination that there was no genuine
 5   issue as to any material fact and that Wells Fargo was entitled to judgment as a
 6   matter of law on all claims asserted against Wells Fargo.
 7           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED, that
 8   judgment is entered in this action as follows:
 9           1.        Plaintiff Cheri Godina shall recover nothing from Defendant Wells
10   Fargo Bank, N.A.;
11           2.        Defendant Wells Fargo Bank, N.A. shall have judgment in its favor
12   with respect to Plaintiff Cheri Godina’s entire action.
13

14   Dated: December 5, 2019
15                                                 HONORABLE R. GARY KLAUSNER
                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

     SMRH:4825-6628-3950.1                         [PROPOSED] JUDGMENT
